Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/17/2020, 10/22/2020, and 11/11/2021 have been received and considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Mukai (WO 2016067857) (see US Pub. No. 2017/0312886 for translation purposes).
Regarding claim 1 Mukai, discloses: a grinding material (Figures 1A-2 element 1) comprising: 
a base (element 10); and 
a grinding layer (element 20) overlaid on a front face side (Detail A) of the base and containing abrasive grains (element 22) and a binder (element 21), wherein 
the grinding layer comprises a plurality of grinding portions (element 24), 
the plurality of the grinding portions are configured so that the grinding portions are arranged in a staggered manner (see figure 1a), 
an average thickness of the grinding portions is no less than 300 μm (see paragraph 0034 where the prior art states an average thickness range of 100 μm – 1000 μm), 
an area of a top face of each of the grinding portions is no less than                         
                            
                                
                                    6
                                     
                                    m
                                    m
                                
                                
                                    2
                                
                            
                        
                     (see paragraph 0050 where the prior art states an area range of                         
                            
                                
                                    1
                                     
                                    m
                                    m
                                
                                
                                    2
                                
                            
                        
                    -                         
                            
                                
                                    150
                                     
                                    m
                                    m
                                
                                
                                    2
                                
                            
                        
                    ), and
an average thickness of the base is no less than 300 μm and no greater than 3,000 μm  (see paragraph 0033 where the prior art states an average thickness range of 75 μm – 1 mm).

    PNG
    media_image1.png
    197
    606
    media_image1.png
    Greyscale

However, Mukai appears to be silent wherein the plurality of grinding portions are columnar.
However, it would have been obvious of one of ordinary skill in the art of the time of the invention to modify Mukai in order to provide the plurality of grinding portions are columnar, since a change in shape of an element involves only routine skill in the art. The motivation for doing so would be to provide a columnar shaped grinding portion that do not have sharp corners in order to avoid the grinding portions from damaging the work piece during operations. (See MPEP 2144.04 (IV)(B))
Regarding claim 2, Mukai modified discloses: the grinding material according to claim 1, wherein a ratio of the average thickness of the grinding portions to the average thickness of the base is no less than 0.7 and no greater than 4 (It is noted that the prior art disclose an average thickness range of 100 μm - 1000 μm (paragraph 0034) of the grinding portions and an average thickness range of 75 μm – 1 mm (paragraph 0033) of the base. For illustrative purposes the examiner takes the value of 300 μm of average thickness of the grinding portions and 300 μm of average thickness of the base which have a ratio of 1, thus satisfying the claimed ratio and meeting the claim limitation).
Regarding claim 3, Mukai modified discloses: the grinding material according to claim 1, wherein a value obtained by dividing the area of the top face of each of the grinding portions by the average thickness of the grinding portions is no less than                                 
                                    
                                        
                                            0.015
                                             
                                            m
                                            m
                                        
                                        
                                            2
                                        
                                    
                                    /
                                    μ
                                    m
                                
                             and no greater than                                 
                                    
                                        
                                            0.04
                                             
                                            m
                                            m
                                        
                                        
                                            2
                                        
                                    
                                    /
                                    μ
                                    m
                                
                             (It is noted that the prior art disclose an area range of                                 
                                    
                                        
                                            1
                                             
                                            m
                                            m
                                        
                                        
                                            2
                                        
                                    
                                
                            -                                 
                                    
                                        
                                            150
                                             
                                            m
                                            m
                                        
                                        
                                            2
                                        
                                    
                                
                            (paragraph 0050) of the grinding portions and an average thickness range of 100 μm – 1000 μm (paragraph 0034) of the grinding portions. For illustrative purposes the examiner takes the value                                 
                                    
                                        
                                            6
                                            m
                                            m
                                        
                                        
                                            2
                                        
                                    
                                
                             of the area of the top face of the grinding portions and 300μm of average thickness of the grinding portions would have a value of                                 
                                    
                                        
                                            0.02
                                             
                                            m
                                            m
                                        
                                        
                                            2
                                        
                                    
                                    /
                                    μ
                                    m
                                
                            , thus satisfying the claimed value by dividing the area of the top face of each of the grinding portions by the average thickness of the grinding portions and meeting the claim limitation).
Regarding claim 4, Mukai modified discloses: the grinding material according to claim 1, wherein he area of the top face of each of the grinding portions is no greater than                                 
                                    
                                        
                                            100
                                             
                                            m
                                            m
                                        
                                        
                                            2
                                        
                                    
                                
                             (see paragraph 0050 where the prior art states an area range of                                 
                                    
                                        
                                            1
                                             
                                            m
                                            m
                                        
                                        
                                            2
                                        
                                    
                                
                            -                                 
                                    
                                        
                                            150
                                             
                                            m
                                            m
                                        
                                        
                                            2
                                        
                                    
                                
                            ), and the average thickness of the grinding portions is no greater than 5,000 μm (see paragraph 0034 where the prior art states an average thickness range of 100 μm – 1000 μm).
Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mukai (WO 2016067857) (see US Pub. No. 2017/0312886 for translation purposes) in view of Peterson (US Pub. No. 2008/0155904).
Regarding claim 5, Mukai modified discloses that the binder (element 21) may contain a various type of different components according to a purpose (see paragraph 0042), but appears to be silent wherein the binder comprises a thermosetting resin as a principal component.
Peterson teaches it was known in the art to have an abrasive product (Figures 2A-2B element 20) comprising a plurality of shaped structures (element 23) having abrasive particles (element 24) and a binder (element 25), wherein the binder comprises a thermosetting resin as a principal component (see paragraph 0050).
It would have been obvious of one of ordinary skill in the art of the time of the invention to modify Mukai with the teachings of Peterson in order to provide wherein the binder comprises a thermosetting resin as a principal component. Doing so provides a binder that is capable of providing satisfactory abrasive particle bonding and prevent damages of different components of the material during operations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO SAENZ whose telephone number is (313)446-6610. The examiner can normally be reached Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.S./Examiner, Art Unit 3723                                                                                                                                                                                                        03/02/2022

/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723